                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                            NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                           GLENN D. GALLOT,                             Case No. 19-01366 BLF (PR)
                                  11
                                                       Plaintiff,                       ORDER SUA SPONTE GRANTING
                                  12                                                    EXTENSION OF TIME TO FILE
Northern District of California




                                                v.
 United States District Court




                                                                                        COMPLETE APPLICATION TO
                                  13                                                    PROCEED IN FORMA PAUPERIS
                                  14       CA ATTORNEY GENERAL OFFICE, et
                                  15       al.,
                                                      Defendants.
                                  16

                                  17

                                  18
                                               On April 18, 2019, Plaintiff, proceeding pro se, filed a civil rights complaint
                                  19
                                       pursuant to 42 U.S.C. § 1983 against various State and City of San Francisco officials and
                                  20
                                       departments. (Docket No. 71). Plaintiff was advised through a Clerk’s notice that he must
                                  21
                                       either pay the full filing fee or file an application to proceed In Forma Pauperis in order to
                                  22
                                       proceed with this action. (Docket No. 3.)
                                  23
                                               Plaintiff has filed an IFP application which is insufficient because he did not sign
                                  24
                                       and date the form nor did he submit a Certificate of Funds in Prisoner’s Account and a
                                  25

                                  26
                                       1
                                  27     Plaintiff filed a copy of a prison grievance form which the Clerk of the Court construed
                                       as an attempt to file a civil suit. (Docket No. 1.) In response to a clerk’s notice advising
                                  28   him that he must file a proper complaint, (Docket No. 2), Plaintiff filed a complaint using
                                       the court form on April 18, 2019, which is the operative complaint in this matter.
                                   1   copy of his prisoner trust account statement showing transactions for the last six months.
                                   2   (Docket No. 8.) Although Plaintiff wrote on the last page of the application, “see attached
                                   3   documents,” there were no other documents attached to the form. (Id. at 4.)
                                   4             In the interest of justice, the Court sua sponte grants Plaintiff an extension of time
                                   5   to file a signed IFP application along with the supporting documents. Plaintiff shall file a
                                   6   complete IFP application no later than twenty-eight (28) days from the filing date of this
                                   7   order.
                                   8             Failure to file a complete IFP application in the time provided shall result in
                                   9   this action being dismissed without prejudice and without further notice to Plaintiff.
                                  10             IT IS SO ORDERED.
                                  11   Dated: _____________________
                                               September 4, 2019                                ________________________
                                                                                                BETH LABSON FREEMAN
                                  12
                                                                                                United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order Sua Sponte Granting EOT to file Complete IFP
                                       P:\PRO-SE\BLF\CR.19\01366Gallot_eot-ifp.docx
                                  26

                                  27

                                  28                                                        2
